Exhibit 10.1

 

PRIVATE PLACEMENT PURCHASE AGREEMENT

 

This PRIVATE PLACEMENT PURCHASE AGREEMENT (this “Agreement”) is made as
of September 13, 2017, by and between Tremont Mortgage Trust, a Maryland real
estate investment trust (the “Trust”), and Tremont Realty Advisors LLC, a
Maryland limited liability company (the “Manager”).

 

WHEREAS, the Trust has filed a registration statement on Form S-11 (File No.
333-219205) (as amended, the “IPO Registration Statement”) under the Securities
Act with the Securities and Exchange Commission (the “SEC”) for a proposed
initial public offering (the “IPO”) of the Trust’s common shares of beneficial
interest, par value $0.01 per share (the “Shares”); and

 

WHEREAS, the Manager is currently the Trust’s sole shareholder and the Trust
desires to issue and sell, and the Manager desires to purchase, concurrent with
the consummation of the IPO, upon the terms and conditions set forth in this
Agreement, 600,000 Shares (the “Private Placement Shares” and each, a “Private
Placement Share”).

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

1.                                      Sale and Purchase of Private Placement
Shares.  Subject to and concurrent with the consummation of the IPO, the Trust
shall issue and sell to the Manager and the Manager shall purchase from the
Trust, the Private Placement Shares at a purchase price per Private Placement
Share equal to the initial public offering price per Share in the IPO.

 

2.                                      Closing.  The closing of the purchase
and sale of the Private Placement Shares hereunder, including payment for and
delivery of the Private Placement Shares, will take place at the offices of the
Trust or the Trust’s legal counsel concurrently with, and shall be subject to,
the completion of the IPO.

 

3.                                      Representations and Warranties of the
Trust.  In connection with the issuance and sale of the Private Placement
Shares, the Trust hereby represents and warrants to the Manager the following:

 

(a)                                 The Trust is a real estate investment trust
duly formed, validly existing and in good standing under the Laws of the State
of Maryland and the Trust has all necessary power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.

 

(b)                                 All action necessary to be taken by the
Trust to authorize the execution, delivery and performance of this Agreement has
been duly and validly taken and this Agreement has been duly executed and
delivered by the Trust. Assuming due execution by the Manager, this Agreement
constitutes a valid and binding agreement of the Trust, enforceable against the
Trust in accordance with its terms, except to the extent that enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors’ rights

 

--------------------------------------------------------------------------------


 

generally and by general equitable principles. The issuance and sale by the
Trust of the Private Placement Shares does not conflict with the Trust’s
organizational documents or any material contract by which the Trust or its
property or assets are bound, or any federal or state Laws or decree, ruling or
judgment of any United States or state court applicable to the Trust or its
property or assets.

 

(c)                                  The Private Placement Shares have been duly
authorized for issuance and sale, and when issued and delivered by the Trust in
accordance with, and payment therefore is made pursuant to, the terms hereof,
the Private Placement Shares will be validly issued and fully paid and
non-assessable, and free and clear of any pledge, lien, encumbrance, security
interest or other claim.

 

(d)                                 The Trust has a substantive, pre-existing
relationship with the Manager and was directly contacted by the Manager or its
agents. The Trust (i) did not identify or contact the Manager through the
marketing of the IPO and (ii) was not independently contacted by the Manager as
a result of the general solicitation by means of the IPO Registration Statement.

 

4.                                      Representations and Warranties of the
Manager.  The Manager hereby represents and warrants to the Trust that:

 

(a)                                 The Manager is a limited liability company
duly formed, validly existing and in good standing under the Laws of the State
of Maryland. The Manager has all necessary power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.

 

(b)                                 All action necessary to be taken by the
Manager to authorize the execution, delivery and performance of this Agreement
and all other agreements and instruments delivered by the Manager in connection
with the transactions contemplated hereby has been duly and validly taken and
this Agreement has been duly executed and delivered by the Manager. Assuming due
execution by the Trust, this Agreement constitutes a valid and binding agreement
of the Manager, enforceable against the Manager in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally and by general equitable principles. The purchase by the
Manager of the Private Placement Shares does not conflict with the
organizational documents of the Manager or with any material contract by which
the Manager or its property or assets are bound, or any Laws or decree, ruling
or judgment of any court applicable to the Manager or its property or assets.

 

(c)                                  The Manager is an “accredited investor,” as
defined in Rule 501 of Regulation D under the Securities Act, and is acquiring
the Private Placement Shares for its own account, only for investment purposes
and not with a view to, or for resale in connection with, any public
distribution or public offering thereof within the meaning of the Securities
Act. The Manager has had access to such financial and other information
concerning the Trust and the Private Placement Shares as it deemed necessary or
appropriate in order to make an informed investment decision with respect to its
purchase of the Private Placement Shares, including an opportunity to ask
questions of and request information from the Trust.

 

2

--------------------------------------------------------------------------------


 

(d)                                 The Manager understands and acknowledges
that (i) the offering of the Private Placement Shares pursuant to this Agreement
will not be registered under the Securities Act on the basis that the offering
and sale of the Private Placement Shares is exempt from registration under the
Securities Act pursuant to Section 4(a)(2) thereof and exempt from registration
pursuant to applicable state securities or blue sky laws and, therefore, the
Private Placement Shares will be characterized as “restricted securities” under
the Securities Act and such Laws and may not be sold unless the Private
Placement Shares are subsequently registered under the Securities Act and
qualified under state Law or unless an exemption from such registration and such
qualification is available.

 

(e)                                  The Manager has a substantive, pre-existing
relationship with the Trust and was directly contacted by the Trust or the
Trust’s agents. The Manager (i) was not identified or contacted through the
marketing of the IPO and (ii) did not independently contact the Trust as a
result of the general solicitation by means of the IPO Registration Statement.

 

(f)                                   The Manager (i) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investment in the Private Placement Shares; (ii) is able
to bear the economic risk of its investment in the Private Placement Shares; and
(iii) has not been offered the Private Placement Shares by any form of
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium; or broadcast over television or radio; or
any seminar or meeting whose attendees have been invited by any such medium.

 

5.                                      Conditions to Closing.

 

(a)                                 Conditions to each party’s obligation.  The
respective obligation of each party to consummate the closing of the purchase
and sale of the Private Placement Shares is subject to the satisfaction or
waiver of the following conditions:

 

(i)                                     No Injunction.  No judgment, injunction,
decree or other legal restraint (each, an “Order”) prohibiting the consummation
of the Transactions shall have been issued by any Governmental Entity and be
continuing in effect, there shall be no pending proceeding commenced by a
Governmental Entity seeking an Order that would prohibit the Transactions, and
the consummation of the Transactions shall not have been prohibited or rendered
illegal under any applicable Law.

 

(ii)                                  Management Agreement.  Seller and Manager
shall have entered into the Management Agreement substantially in the form
attached as Exhibit 10.2 to the IPO Registration Statement, with such changes as
are acceptable to them.

 

(b)                                 Condition to the Manager’s obligation.  The
obligation of the Manager to consummate the closing of the purchase and sale of
the Private Placement Shares is subject to the satisfaction or waiver of the
following condition:

 

(i)                                     The representations and warranties of
the Trust contained in Section 3 shall be true and correct in all material
respects as of the closing of the purchase and sale of the Private Placement
Shares with the same effect as if made at the time of such closing

 

3

--------------------------------------------------------------------------------


 

(except for such representations and warranties made as of a specified date,
which shall be true and correct only as of the specified date).

 

(c)                                  Condition to the Trust’s obligation. The
obligation of the Trust to consummate the closing of the purchase and sale of
the Private Placement Shares is subject to the satisfaction or waiver of the
following condition:

 

(i)                                     The representations and warranties of
the Manager contained in Section 4 shall be true and correct in all material
respects as of the closing of the purchase and sale of the Private Placement
Shares with the same effect as if made at the time of such closing (except for
such representations and warranties made as of a specified date, which shall be
true and correct only as of the specified date).

 

6.                                      Registration rights.

 

(a)                                 Demand Registration.

 

(i)                                     General Request for Registration.  At
any time during the Registration Period, any Shareholder may make a written
demand for registration of all or part of the Registrable Securities owned by
it.  Any such written demand for a registration shall specify the number of
Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof.  The registration so demanded by such Shareholder is
referred to herein as a “Demand Registration” and Shareholders making such
requests as “Demanding Shareholders.”  If the Trust is eligible to utilize a
Registration Statement on Form S-3 to sell securities in a secondary offering on
a delayed or continuous basis in accordance with Rule 415 under the Securities
Act (a “Shelf Registration”), any Demand Registration made pursuant to this
Section 6(a)(i) shall, at the option of Demanding Shareholder(s) holding a
majority of the Registrable Securities subject to the Demand Registration, be a
demand for a Shelf Registration.  For the avoidance of doubt, if a Shelf
Registration is so requested pursuant to this Section 6(a)(i), any reference to
a Demand Registration in this Agreement also refers to a Shelf Registration.

 

(ii)                                  Underwritten Offering.  If Demanding
Shareholder(s) holding a majority of the Registrable Securities subject to the
Demand Registration so advise the Trust as part of their written demand(s) for a
Demand Registration, the offering of such Registrable Securities pursuant to
such Demand Registration shall be in the form of an underwritten offering.  In
such case, each Demanding Shareholder shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such underwriting by
Shareholders holding a majority of the Registrable Securities subject to the
Demand Registration (which Underwriter(s) shall be reasonably acceptable to the
Trust), complete and execute any questionnaires, powers of attorney,
indemnities, lock-up agreements, securities escrow agreements and other
documents reasonably required or which are otherwise customary under the terms
of such underwriting agreement and furnish to the Trust such information as the
Trust may reasonably request in writing for inclusion in the Registration
Statement.

 

(iii)                               Reduction of Offering.  If the managing
Underwriter(s) for a Demand Registration that is to be an underwritten offering
advise(s) the Trust and the Demanding Shareholder(s) that the dollar amount or
number of Registrable Securities which the

 

4

--------------------------------------------------------------------------------


 

Demanding Shareholder(s) have agreed may be included in the offering exceeds the
maximum dollar amount or maximum number of Shares or other securities that can
be sold in such offering without adversely affecting the proposed offering
price, the timing, the distribution method or the probability of success of such
offering (such maximum dollar amount or maximum number of Shares or other
securities, as applicable, the “Maximum Number of Shares”), then the Trust shall
include in such registration: (A) first, the Registrable Securities which the
Demanding Shareholder(s) have demanded be included in the Demand Registration;
provided, however, if the aggregate number of Registrable Securities as to which
Demand Registration has been requested exceeds the Maximum Number of Shares,
then the number of Registrable Securities that may be included shall be reduced
to the Maximum Number of Shares and the participation in the Demand Registration
shall be allocated to Demanding Shareholders pro rata (in accordance with the
number of Registrable Securities which each Demanding Shareholder has requested
be included in the Demand Registration); (B) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (A),
the Shares or other securities that the Trust desires to sell that can be sold
without exceeding the Maximum Number of Shares; and (C) third, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (A) and (B), the Shares or other securities for the account of other
security holders of the Trust that can be sold without exceeding the Maximum
Number of Shares.

 

(iv)                              Withdrawal.  In the case of a Demand
Registration, if a Demanding Shareholder disapproves of the terms of any
underwriting or is not entitled to include all of its Registrable Securities in
any offering, such Demanding Shareholder may elect to withdraw from such
offering no later than the time at which the public offering price and
underwriters’ discount are determined with the Underwriter(s) by giving written
notice to the Trust and the Underwriter(s) of its request to withdraw.  In such
event, if there are no other Shareholders included in the Demand Registration,
the Trust need not proceed with the offering.  If the Demanding Shareholder’s
withdrawal is based on (A) a material adverse change in circumstances with
respect to the Trust and not known to such Demanding Shareholder at the time the
Demanding Shareholder makes its written demand for such Demand Registration, (B)
the Trust’s failure to comply with its obligations under this Agreement or (C) a
reduction pursuant to Section 6(a)(iii) of ten percent (10%) or more of the
number of Registrable Securities which such Demanding Shareholder has requested
be included in the Demand Registration, such registration shall not count as a
Demand Registration for purposes of Section 7(a)(i)(3) or Section 7(a)(i)(5). 
If the Demanding Shareholder’s withdrawal is based on the circumstances
described in clause (A) or (B) of the preceding sentence, the Trust shall pay or
reimburse all expenses otherwise payable or reimbursable by such Demanding
Shareholder in connection with such Demand Registration pursuant to Section 7(c)
and such registration shall not count as a Demand Registration for purposes of
Section 7(a)(i)(3) or Section 7(a)(i)(5).

 

(b)                                 Piggy-Back Registration.

 

(i)                                     Piggy-Back Rights.  If, at any time
during the Registration Period, the Trust proposes to file a Registration
Statement under the Securities Act with respect to an offering of Shares, or
securities or other obligations exercisable or exchangeable for, or convertible
into, Shares, by the Trust for its own account or for any other shareholder of
the Trust for such shareholder’s account, other than a Registration Statement
(A) filed in connection with any employee benefit plan, (B) for an

 

5

--------------------------------------------------------------------------------


 

exchange offer or offering of securities solely to the Trust’s existing
shareholders, (C) for an offering of debt securities convertible into equity
securities of the Trust, (D) for a dividend reinvestment plan or (E) filed on
Form S-4 (or successor form), then the Trust shall (X) give written notice of
such proposed filing to each Shareholder as soon as practicable but in no event
less than ten (10) Business Days before the anticipated filing date, which
notice shall describe the amount and type of securities to be included in such
offering, the intended method(s) of distribution, and the name of the proposed
managing Underwriter(s), if any, of the offering and (Y) offer to each
Shareholder in such notice the opportunity to register the sale of such number
of its Registrable Securities as such Shareholder may request in writing within
five (5) Business Days following receipt of such notice (a “Piggy-Back
Registration”).  If a Shareholder so requests to register the sale of some of
its Registrable Securities, the Trust shall cause such Registrable Securities to
be included in the Registration Statement and shall use commercially reasonable
efforts to cause the managing Underwriter(s) of the proposed underwritten
offering to permit the Registrable Securities requested to be included in the
Piggy-Back Registration to be included on the same terms and conditions as any
similar securities of the Trust and other shareholders of the Trust and to
permit the sale or other disposition of such Registrable Securities in
accordance with the intended method(s) of distribution thereof.  If the
Piggy-Back Registration involves one or more Underwriters, the Shareholder shall
enter into an underwriting agreement in customary form with the Underwriter(s)
selected for such Piggy-Back Registration by the Trust, complete and execute any
questionnaires, powers of attorney, indemnities, lock-up agreements, securities
escrow agreements and other documents reasonably required or which are otherwise
customary under the terms of such underwriting agreement and furnish to the
Trust such information as the Trust may reasonably request in writing for
inclusion in the Registration Statement or such information that is otherwise
customary.

 

(ii)                                  Reduction of Offering.  If the managing
Underwriter(s) for a Piggy-Back Registration that is to be an underwritten
offering advises the Trust and the holders of Registrable Securities that the
dollar amount or number of Shares or other securities which the Trust desires to
sell, taken together with Shares or other securities, if any, as to which
registration has been requested pursuant to written contractual arrangements
with Shareholders and other Persons, the Registrable Securities as to which
registration has been requested under this Section 6(b)(ii), and the Shares or
other securities, if any, as to which registration has been requested pursuant
to the written contractual demand or piggy-back registration rights of other
shareholders of the Trust, exceeds the Maximum Number of Shares, then the Trust
shall include in any such registration:

 

(1)                                 If the registration is undertaken for the
Trust’s account: (x) first, the shares or other securities that the Trust
desires to sell that can be sold without exceeding the Maximum Number of Shares;
and (y) second, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clause (x), the shares or other securities, if any,
including the Registrable Securities, as to which registration has been
requested pursuant to written contractual piggy-back registration rights of
security holders (pro rata in accordance with the number of Shares or other
securities which each such Person has actually requested to be included in such
registration, regardless of the number of shares or other securities with
respect to which such Persons have the

 

6

--------------------------------------------------------------------------------


 

right to request such inclusion) that can be sold without exceeding the Maximum
Number of Shares; and

 

(2)                                 If the registration is a “demand”
registration undertaken at the demand of Persons, other than a Shareholder,
pursuant to written contractual arrangements with such Persons, (x) first, the
Shares or other securities for the account of the demanding Persons that can be
sold without exceeding the Maximum Number of Shares; (y) second, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clause (x), the Shares or other securities that the Trust desires to sell that
can be sold without exceeding the Maximum Number of Shares; and (z) third, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (x) and (y), the shares or other securities, if any, including
the Registrable Securities, as to which registration has been requested pursuant
to written contractual piggy-back registration rights, which other shareholders
desire to sell (pro rata in accordance with the number of Shares or other
securities which each such Person has actually requested to be included in such
registration, regardless of the number of Shares or other securities with
respect to which such Persons have the right to request such inclusion) that can
be sold without exceeding the Maximum Number of Shares.

 

(iii)                               Withdrawal.  A Shareholder may elect to
withdraw its request for inclusion of its Registrable Securities in any
Piggy-Back Registration by giving written notice to the Trust of such request to
withdraw no later than the time at which the public offering price and
underwriters’ discount are determined with the Underwriter(s).  The Trust may
also elect to withdraw from a registration at any time no later than the time at
which the public offering price and underwriters’ discount are determined with
the Underwriter(s).  If a Shareholder’s withdrawal is based on (i) the Trust’s
failure to comply with its obligations under this Agreement or (ii) a reduction
pursuant to Section 6(b)(ii) of ten percent (10%) or more of the number of
Registrable Securities which such Shareholder has requested be included in the
Piggy-Back Registration, the Trust shall pay or reimburse all expenses otherwise
payable or reimbursable by such Shareholder in connection with such Piggy-Back
Registration pursuant to Section 7(c).

 

7.                                      Registration Procedures.

 

(a)                                 Filings; Information.  Whenever the Trust is
required to effect the registration of any Registrable Securities pursuant to
Section 6, the Trust shall use its commercially reasonable efforts to effect the
registration and sale of such Registrable Securities in accordance with the
intended method(s) of distribution thereof as expeditiously as practicable, and
in connection with any such request:

 

(i)                                     Filing Registration Statement.  The
Trust shall, as expeditiously as possible and in any event within thirty (30)
days after receipt of a request for a Demand Registration pursuant to Section
6(a), prepare and file with the SEC a Registration Statement on any form for
which the Trust then qualifies or which counsel for the Trust shall deem
appropriate and which form shall be available for the sale of all Registrable
Securities to be registered thereunder and the intended method(s) of
distribution thereof, and shall use commercially

 

7

--------------------------------------------------------------------------------


 

reasonable efforts to cause such Registration Statement to become and remain
effective for the period required by Section 7(a)(iii); provided, however, that:

 

(1)                                 In the case of demand under Section 6(a) for
a Shelf Registration, the Registration Statement shall be on Form S-3;

 

(2)                                 the Trust shall have the right to defer any
Demand Registration and any Piggy-Back Registration for a reasonable period of
time if, in the good faith judgment of the Board of Trustees or the officers of
the Trust (and the Trust shall furnish to the holders a confirmatory certificate
signed by a principal executive officer or principal financial officer of the
Trust), it would (A) materially interfere with a significant acquisition,
disposition, financing or other transaction involving the Trust, (B) result in
the disclosure of material information that the Trust has a bona fide business
purpose for preserving as confidential that is not then otherwise required to be
disclosed or (C) render the Trust unable to comply with requirements under the
Securities Act or the Exchange Act; in such event, (X) if the applicable
Registration Statement has become effective, each requesting Shareholder will
forthwith discontinue (or cause the discontinuance of) disposition of
Registrable Securities until it is advised by the Trust that the use of such
Registration Statement may be resumed or (Y) each requesting Shareholder shall
be entitled to withdraw its request for the filing of the applicable
Registration Statement and, if such request is withdrawn, such request shall not
count as one of the permitted requests for registration hereunder and the Trust
shall pay all customary costs and expenses in connection with such withdrawn
registration; provided, further, however, that the Trust may not exercise the
right set forth in this subsection (2) in respect of a request by a Shareholder,
for more than one hundred twenty (120) days in any 365 day period in respect of
a Demand Registration (including in such one hundred twenty (120) days, any
deferral under subsection (4) of this Section 7(a)(i) if the Registration
Statement was not timely filed thereunder);

 

(3)                                 the Trust shall not be obligated to effect
any registration of Registrable Securities upon receipt of a written demand for
a Demand Registration if the Trust has already completed two (2) Demand
Registrations requested by a Shareholder within the past twelve (12) month
period;

 

(4)                                 the Trust shall not then be obligated to
effect any registration of Registrable Securities upon receipt of a written
demand for a Demand Registration if the Trust shall furnish to Shareholders a
certificate signed by a principal executive officer or principal financial
officer of the Trust stating that the Trust expects to file, within ninety (90)
days of receipt of the written demand for a Demand Registration, a Registration
Statement and offer to each Shareholder the opportunity to register its
Registrable Securities thereunder in accordance with Section 6(b);

 

(5)                                 the Trust shall not be obligated to effect
any registration of Registrable Securities upon receipt of a written demand for
a Demand

 

8

--------------------------------------------------------------------------------


 

Registration from a Shareholder if the Trust has, within the ninety (90) day
period preceding the date of the written demand for a Demand Registration,
already effected a Demand Registration;

 

(6)                                 the Trust shall not be obligated to effect
any registration of Registrable Securities upon receipt of a written demand for
a Demand Registration if all Registrable Securities could be sold within ninety
(90) days pursuant to Rule 144 under the Securities Act; and

 

(7)                                 the Trust shall not be obligated to effect
any registration of Registrable Securities upon receipt of a written demand for
a Demand Registration if all Registrable Securities are proposed to be offered
at an expected aggregate offering price of less than $50.0 million (net of
registration expenses set forth in Section 7(c)), provided, that this subsection
(7) shall not apply to a Shelf Registration.

 

(ii)                                  Copies.  If a Shareholder has included
Registrable Securities in a registration, the Trust shall, prior to filing a
Registration Statement or Prospectus, or any amendment or supplement thereto,
furnish to such Shareholder and its counsel, copies of such Registration
Statement as proposed to be filed, each amendment and supplement to such
Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the Prospectus included in such
Registration Statement (including each preliminary Prospectus) and such other
documents as such Shareholder or counsel for such Shareholder may reasonably
request in order to facilitate the disposition of the Registrable Securities
included in such registration.

 

(iii)                               Amendments and Supplements.  If a
shareholder has included Registrable Securities in a registration, the Trust
shall prepare and file with the SEC such amendments, including post-effective
amendments, and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective and in compliance with the provisions of the Securities Act
until all Registrable Securities, and all other securities covered by such
Registration Statement, have been disposed of in accordance with the intended
method(s) of distribution set forth in such Registration Statement (which period
shall not exceed the sum of one hundred eighty (180) days plus any period during
which any such disposition is interfered with by any stop order or injunction of
the SEC or any Governmental Entity) or such securities have been withdrawn.

 

(iv)                              Notification.  If a Shareholder has included
Registrable Securities in a registration, after the filing of the Registration
Statement, the Trust shall promptly, and in no event more than two (2) Business
Days after such filing, notify such Shareholder of such filing, and shall
further notify such Shareholder promptly and confirm such notification in
writing in all events within two (2) Business Days of the occurrence of any of
the following:  (A) when such Registration Statement becomes effective; (B) when
any post-effective amendment to such Registration Statement becomes effective;
(C) the issuance or threatened issuance by the SEC of any stop order (and the
Trust shall use reasonable best efforts to prevent the entry of such stop order
or to remove it if entered); and (D) any request by the SEC for any amendment or
supplement to such Registration Statement or any Prospectus relating thereto or
for additional

 

9

--------------------------------------------------------------------------------


 

information or of the occurrence of an event requiring the preparation of a
supplement or amendment to such Prospectus so that, as thereafter delivered to
the purchasers of the securities covered by such Registration Statement, such
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and promptly make available to such
Shareholder any such supplement or amendment; except that before filing with the
SEC a Registration Statement or Prospectus or any amendment or supplement
thereto, including documents incorporated by reference, the Trust shall furnish
to such Shareholder and to its counsel, copies of all such documents proposed to
be filed sufficiently in advance of filing to provide such Shareholder and its
counsel with a reasonable opportunity to review such documents and comment
thereon, and the Trust shall not file any Registration Statement or Prospectus
or amendment or supplement thereto, including documents incorporated by
reference, to which such Shareholder or its counsel shall reasonably object.

 

(v)                                 State Securities Laws Compliance.  If a
Shareholder has included Registrable Securities in a registration, the Trust
shall use commercially reasonable efforts to (A) register or qualify the
Registrable Securities covered by the Registration Statement under such
securities or “blue sky” laws of such jurisdictions in the United States as
Manager (in light of the intended plan of distribution) may request and (B) take
such action necessary to cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other federal
or state authorities as may be necessary by virtue of the business and
operations of the Trust and do any and all other acts and things that may be
necessary or advisable to enable such Shareholder to consummate the disposition
of such Registrable Securities in such jurisdictions; provided, however, that
the Trust shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 7(a)(v) or subject itself to taxation in any such jurisdiction.

 

(vi)                              Agreements for Disposition.  If a Shareholder
has included Registrable Securities in a registration, (A) the Trust shall enter
into customary agreements (including, if applicable, an underwriting agreement
in customary form) and use commercially reasonable efforts to take such other
actions as are required in order to expedite or facilitate the disposition of
such Registrable Securities and (B) the representations, warranties and
covenants of the Trust in any underwriting agreement which are made to or for
the benefit of any Underwriters, to the extent applicable, shall also be made to
and for the benefit of applicable Shareholders.  For the avoidance of doubt,
Shareholder(s) may not require the Trust to accept terms, conditions or
provisions in any such agreement which the Trust determines are not reasonably
acceptable to the Trust, notwithstanding any agreement to the contrary herein. 
No Shareholder shall be required to make any representations or warranties in
the underwriting agreement except as reasonably requested by the Underwriters or
the Trust and, if applicable, with respect to such Shareholder’s organization,
good standing, authority, title to Registrable Securities, lack of conflict of
such sale with such Shareholder’s material agreements and organizational
documents, and with respect to written information relating to such Shareholder
that such Shareholder has furnished in writing expressly for inclusion in such
Registration Statement, in each case, as applicable to such Shareholder.  Each
Shareholder, however, shall agree to such covenants and indemnification and
contribution obligations for selling stockholders as are reasonable and
customarily contained in agreements of that type.

 

10

--------------------------------------------------------------------------------


 

(vii)                           Cooperation.  The Trust shall cooperate in any
offering of Registrable Securities under this Agreement, which cooperation shall
include, without limitation, the preparation of the Registration Statement with
respect to such offering and all other offering materials and related documents
and participation in meetings with Underwriters, attorneys, accountants and
potential investors.  Each Shareholder shall cooperate in the preparation of the
Registration Statement and other documents relating to any offering in which it
includes securities pursuant to this Agreement.  If a Shareholder has included
Registrable Securities in a registration, such Shareholder shall also furnish to
the Trust such information regarding itself, the Registrable Securities held by
it, and the intended method(s) of disposition of such securities as the Trust
and/or its counsel shall reasonably request in order to assure full compliance
with applicable provisions of the Securities Act and the Exchange Act in
connection with the registration of the Registrable Securities.

 

(viii)                        Records.  If a Shareholder has included
Registrable Securities in a registration, upon reasonable notice and during
normal business hours, subject to the Trust receiving any customary
confidentiality undertakings or agreements, the Trust shall make available for
inspection by such Shareholder, any Underwriter participating in any disposition
pursuant to such Registration Statement and any attorney, accountant or other
professional retained by a Shareholder or any Underwriter, all relevant
financial and other records, pertinent corporate documents and properties of the
Trust as shall be necessary to enable them to exercise their due diligence
responsibility, and shall cause the Trust’s officers, directors and employees to
supply all information reasonably requested by such Shareholder in connection
with such Registration Statement.

 

(ix)                              Opinions and Comfort Letters.  If a
Shareholder has included Registrable Securities in a registration, the Trust
shall use commercially reasonable efforts to furnish to each Shareholder signed
counterparts, addressed to such Shareholder, of (A) any opinion of counsel to
the Trust delivered to any Underwriter and (B) any comfort letter from the
Trust’s independent public accountants delivered to any Underwriter; provided,
however, that counsel to the Underwriter shall have exclusive authority to
negotiate the terms thereof.  In the event no legal opinion is delivered to any
Underwriter, the Trust shall furnish to a Shareholder, at any time that such
Shareholder elects to use a Prospectus in connection with an offering of such
Shareholder’s Registrable Securities, an opinion of counsel to the Trust to the
effect that the Registration Statement containing such Prospectus has been
declared effective, that no stop order is in effect and such other matters as
Persons holding a majority of the Registrable Securities subject to the
registration may reasonably request as would customarily have been addressed in
an opinion of counsel to the Trust delivered to an Underwriter.

 

(x)                                 Earning Statement.  The Trust shall comply
with all applicable rules and regulations of the SEC and the Securities Act, and
make generally available to its shareholders, as soon as practicable, an earning
statement satisfying the provisions of Section 11(a) of the Securities Act,
provided that the Trust will be deemed to have complied with this Section
7(a)(x) if the earning statement satisfies the provisions of Rule 158 under the
Securities Act.

 

(xi)                              Listing.  The Trust shall use commercially
reasonable efforts to cause all Registrable Securities included in any
registration to be listed on such exchanges or

 

11

--------------------------------------------------------------------------------


 

otherwise designated for trading in the same manner as similar shares of the
Trust are then listed or designated or, if no such similar securities are then
listed or designated, in a manner satisfactory to each Shareholder whose
Registrable Securities are included in the registration.

 

(b)                                 Shelf Offering.  In the event that a
Registration Statement with respect to a Shelf Registration is effective, each
Shareholder may make a written request to sell pursuant to an offering
(including an underwritten offering) Registrable Securities available for sale
pursuant to such Registration Statement (a “Shelf Offering”) so long as such
Registration Statement remains in effect and to the extent permitted under the
Securities Act.  Any written request for a Shelf Offering shall specify the
number of Registrable Securities proposed to be sold and the intended method(s)
of distribution thereof.  Upon receipt of a written request for a Shelf
Offering, the Trust shall, as expeditiously as possible, use its commercially
reasonable efforts to facilitate such Shelf Offering.

 

(c)                                  Registration Expenses.  Except to the
extent expressly provided by Section 6(a)(iv) or Section 6(b)(iii) or in
connection with a Piggy-Back Registration relating to a registration by the
Trust on its own initiative (and not as a result of any other Person’s or
entity’s right to cause the Trust to file, cause and effect a registration of
the Trust securities) and for the Trust’s own account (in which case the Trust
will pay all customary costs and expenses of registration), each Shareholder
whose Registrable Securities are included in the registration shall pay, or
promptly reimburse the Trust for, its pro rata share of all customary costs and
expenses incurred in connection with any Demand Registration effected pursuant
to Section 6(a) or Piggy-Back Registration pursuant to Section 6(b), such pro
rata share to be in proportion to the number of shares such Shareholder is
selling, after giving effect to any reduction pursuant to Section 6(a)(iii) or
Section 6(b)(ii), in such Demand or Piggy-Back Registration relative to the
total number of shares being sold in the registration, of all customary costs
and expenses incurred in connection with such registration, in each case whether
or not the Registration Statement becomes effective, including, without
limitation: (i) all registration and filing fees; (ii) fees and expenses of
compliance with securities or “blue sky” laws (including fees and disbursements
of counsel in connection with blue sky qualifications of the Registrable
Securities); (iii) printing expenses; (iv) fees imposed by the Financial
Industry Regulatory Authority, Inc.; and (v) fees and disbursements of counsel
for the Trust and fees and expenses for independent registered public
accountants retained by the Trust (including the expenses or costs associated
with the delivery of any opinions or comfort letters requested pursuant to
Section 7(a)(ix)).  The Trust shall have no obligation to pay for the fees and
expenses of counsel representing Shareholder(s) in any Demand Registration or
Piggy-Back Registration.  The Trust shall have no obligation to pay any
underwriting discounts or selling commissions attributable to the Registrable
Securities being sold by any Shareholder, which underwriting discounts or
selling commissions shall be borne solely by such Shareholder.  For the
avoidance of doubt, Shareholders shall have no obligation to pay any
underwriting discounts or selling commissions attributable to the shares being
sold by any other Person.  Additionally, in an underwritten offering,
Shareholders, the Trust and any other Person whose Shares or other securities
are included in the offering shall bear the expenses of the Underwriter(s) pro
rata in proportion to the respective amount of shares each is selling in such
offering.  For the avoidance of doubt, Shareholders hall have no obligation to
pay, and the Trust shall bear, all internal expenses of the Trust (including,
without limitation, all fees, salaries and expenses of its officers, employees
and management) incurred in connection with performing or complying with the
Trust’s obligations under this Agreement.

 

12

--------------------------------------------------------------------------------


 

(d)                                 Information.  Each Shareholder shall provide
such information as may reasonably be requested by the Trust, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
registration of any of its Registrable Securities under the Securities Act
pursuant to this Agreement and in connection with the Trust’s obligation to
comply with federal and applicable state securities Laws.

 

(e)                                  Shareholder Obligations.  No Shareholder
may participate in any underwritten offering pursuant to this Agreement unless
such Shareholder (i) agrees to only sell Registrable Securities on the basis
reasonably provided in any underwriting agreement and (ii) completes, executes
and delivers any and all questionnaires, lock-up agreements, powers of attorney,
custody agreements, indemnities, underwriting agreements and other documents
reasonably or customarily required by or under the terms of any underwriting
agreement or as reasonably requested by the Trust.

 

(f)                                   Lock-Up in an Underwritten Public
Offering.  If requested by the Underwriter(s) of a registered underwritten
public offering of securities of the Trust, a Shareholder will enter into a
lock-up agreement in customary form pursuant to which it shall agree not to
offer, pledge, announce the intention to sell, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase or otherwise transfer, dispose of or
hedge, directly or indirectly, or enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
any Shares or other securities of the Trust or any securities convertible into
or exercisable or exchangeable for Shares or other securities of the Trust
(except as part of such registered underwritten public offering or as otherwise
permitted by the terms of such lock-up agreement) for a lock-up period that is
customary for such an offering.

 

8.                                      Indemnification.

 

(a)                                 Indemnification by the Trust.  The Trust
shall, to the extent permitted by applicable Law, indemnify and hold harmless
each Shareholder, its subsidiaries, each of their respective directors,
trustees, officers, employees, representatives and agents in their capacity as
such and each Person, if any, who controls a Shareholder within the meaning of
the Securities Act or the Exchange Act, and each of the heirs, executors,
successors and assigns of any of the foregoing (collectively, the “Shareholder
Indemnified Parties”) from and against any and all damages, claims, losses,
expenses, costs, obligations and liabilities, including liabilities for all
reasonable attorneys’, accountants’, and experts’ fees and expenses
(collectively, “Covered Liabilities”), suffered, directly or indirectly, by any
Shareholder Indemnified Party by reason of or arising out of any untrue
statement or alleged untrue statement of any material fact contained or
incorporated by reference in the Registration Statement under which the sale of
Registrable Securities was registered under the Securities Act (or any amendment
thereto), or any Prospectus, preliminary Prospectus, or free writing prospectus
(as defined in Rule 405 promulgated under the Securities Act) relating to such
Registration Statement, or any amendment thereof or supplement thereto, or by
reason of or arising out of the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or any amendment or supplement thereto,
in the light of the circumstances under which they were made), not misleading;
provided, however,

 

13

--------------------------------------------------------------------------------


 

that (i) the Trust will not be liable in any such case to the extent that any
such Covered Liability arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission made or incorporated by
reference in such Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus, amendment or supplement in reliance upon and in
conformity with information furnished to the Trust by or on behalf of such
Shareholder expressly for use in such document or documents and (ii) the
indemnity agreement contained in this Section 8(a) shall not apply to amounts
paid in settlement of any such Covered Liability if such settlement is effected
without the consent of the Trust (which consent shall not be unreasonably
withheld).  The indemnity in this Section 8(a) shall remain in full force and
effect regardless of any investigation made by or on behalf of any Shareholder
Indemnified Party.  For the avoidance of doubt, the Trust and its subsidiaries
are not “Shareholder Indemnified Parties.”

 

(b)                                 Indemnification by Shareholders.  Each
Shareholder shall, severally and not jointly, to the extent permitted by
applicable Law, indemnify and hold harmless the Trust, its subsidiaries each of
their respective trustees, directors, officers, employees, representatives and
agents, in their capacity as such and each Person, if any, who controls the
Trust within the meaning of the Securities Act or the Exchange Act, and the
heirs, executors, successors and assigns of any of the foregoing (collectively,
the “Trust Indemnified Parties”) from and against any and all Covered
Liabilities suffered, directly or indirectly, by any the Trust Indemnified Party
by reason of or arising out of any untrue statement or alleged untrue statement
or omission or alleged omission contained or incorporated by reference in the
Registration Statement under which the sale of Registrable Securities was
registered under the Securities Act (or any amendment thereto), or any
Prospectus, preliminary Prospectus, or free writing prospectus (as defined in
Rule 405 promulgated under the Securities Act) related to such Registration
Statement or any amendment thereof or supplement thereto, in reliance upon and
in conformity with information furnished to the Trust by such Shareholder
expressly for use therein; provided, however, that (i) the indemnity agreement
contained in this Section 8(b) shall not apply to amounts paid in settlement of
any such Covered Liability if such settlement is effected without the consent of
such Shareholder (which consent shall not be unreasonably withheld), and (ii) in
no event shall the total amounts payable in indemnity by a Shareholder under
this Section 8(b) exceed the net proceeds received by such Shareholder in the
registered offering out of which such Covered Liability arises.  The indemnity
in this Section 8(b) shall remain in full force and effect regardless of any
investigation made by or on behalf of any Trust Indemnified Party.  For the
avoidance of doubt, a Shareholder is not a Trust Indemnified Party.

 

(c)                                  Contribution. If the indemnification
provided for in Section 8(a) or Section 8(b) is unavailable, because it is
prohibited or restricted by applicable Law, to an indemnified party under either
such Section in respect of any Covered Liabilities referred to therein, then in
order to provide for just and equitable contribution in such circumstances, each
party that would have been an indemnifying party thereunder shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such Covered Liabilities in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and such indemnified party on the other in connection with
the untrue statement or omission, or alleged untrue statement or omission, which
resulted in such Covered Liabilities, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether the untrue statement or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact

 

14

--------------------------------------------------------------------------------


 

relates to information supplied by the indemnifying party or such indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Trust and the
Shareholders agree that it would not be just and equitable if contribution
pursuant to this Section 8(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to above in this Section 8(c).  For the avoidance of
doubt, the amount paid or payable by an indemnified party as a result of the
Covered Liabilities referred to in this Section 8(c) shall include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating, preparing or defending, settling or satisfying any such Covered
Liability. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 

(d)                                 Certain Limitations, Etc.  The amount of any
Covered Liabilities for which indemnification is provided under this Agreement
shall be net of (i) any amounts actually recovered or recoverable by the
indemnified parties under insurance policies and (ii) other amounts actually
recovered by the indemnified party from third parties, in the case of (i) and
(ii), with respect to such Covered Liabilities.  Any indemnifying party
hereunder shall be subrogated to the rights of the indemnified party upon
payment in full of the amount of the relevant indemnifiable loss.  An insurer
who would otherwise be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto or, solely by virtue of the indemnification
provision hereof, have any subrogation rights with respect thereto.  If any
indemnified party recovers an amount from a third party in respect of an
indemnifiable loss for which indemnification is provided in this Agreement after
the full amount of such indemnifiable loss has been paid by an indemnifying
party or after an indemnifying party has made a partial payment of such
indemnifiable loss and the amount received from the third party exceeds the
remaining unpaid balance of such indemnifiable loss, then the indemnified party
shall promptly remit to the indemnifying party the excess of (x) the sum of the
amount theretofore paid by such indemnifying party in respect of such
indemnifiable loss plus the amount received from the third party in respect
thereof, less (y) the full amount of such Covered Liabilities.

 

9.                                      Rule 144.  The Trust covenants that it
shall file all reports required to be filed by it under the Securities Act and
the Exchange Act and shall take such further action as the Manager may
reasonably request, all to the extent required from time to time to enable the
Manager to sell its Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144
under the Securities Act, or any similar provision thereto, but not Rule 144A.

 

10.                               Successors and Assigns.  This Agreement shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns.  Except as set forth in this
Section 10, this Agreement and the rights, interests and obligations of the
parties hereunder may not assigned, transferred or delegated without the written
consent of the other party.  This Agreement and the rights, interests and
obligations of the Manager hereunder may be assigned, transferred or delegated
by the Manager, in whole or in part, (a) to any of its affiliates or (b) to any
other Person in conjunction with and only to the extent of any transfer of
Registrable Securities to such Person, which Person agrees in a writing
delivered to the Trust to be subject to and bound by all interests and
obligations set forth in this Agreement,

 

15

--------------------------------------------------------------------------------


 

whereupon any such transferee will have all rights, interests and obligations
hereunder in addition to the Manager to the extent that the Manager continues to
own Shares.

 

11.                               Amendments.  This Agreement may not be
amended, modified or waived, in whole or in part, except by an agreement in
writing signed by each of the parties hereto.

 

12.                               Counterparts; Facsimile.  This Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same instrument. This Agreement or any counterpart may be executed via
facsimile transmission, and any such executed facsimile copy shall be treated as
an original.

 

13.                               Governing Law.  This Agreement shall for all
purposes be deemed to be made under and shall be construed in accordance with
the Laws of the State of Maryland.

 

14.                               Consent to Jurisdiction and Forum.  The
exclusive jurisdiction and venue in any action brought by any party hereto
pursuant to this Agreement shall lie in the Circuit Court for Baltimore City,
Maryland (or, if no state court located within the State of Maryland has subject
matter jurisdiction, the U.S. District Court for Maryland).  Each of the parties
hereby irrevocably and unconditionally agrees to request or consent to the
assignment of any such proceeding to the Business and Technology Case Management
Program of the Circuit Court for Baltimore City, Maryland. By execution and
delivery of this Agreement, each party hereto irrevocably submits to the
jurisdiction of such courts for itself and in respect of its property with
respect to such action.  The parties irrevocably agree that venue would be
proper in such court, and hereby waive any objection that such court is an
improper or inconvenient forum for the resolution of such action.  The parties
further agree and consent to the service of any process required by any such
court by delivery of a copy thereof in accordance with Section 20 and that any
such delivery shall constitute valid and lawful service of process against it,
without necessity for service by any other means provided by statute or rule of
court.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  Notwithstanding anything herein to the
contrary, if a demand for arbitration of a Dispute (as defined below) is made
pursuant to Section 15, this Section 14 shall not preempt resolution of the
Dispute pursuant to Section 15.

 

15.                               Arbitration.

 

(a)                                 Procedures for Arbitration of Disputes.  Any
disputes, claims or controversies arising out of or relating to this Agreement
or the transactions contemplated hereby, including any disputes, claims or
controversies brought by or on behalf of a party or any holder of equity
interests (which, for purposes of this Section 15, shall mean any holder of
record or any beneficial owner of equity interests or any former holder of
record or beneficial owner of equity interests) of a party, either on his, her
or its own behalf, on behalf of a party or on behalf of any series or class of
equity interests of a party or holders of equity interests of a party against a
party or any of their respective trustees, directors, members, officers,
managers, agents or employees, including any disputes, claims or controversies
relating to the meaning, interpretation, effect, validity, performance or
enforcement of this Agreement, including this

 

16

--------------------------------------------------------------------------------


 

arbitration agreement or the governing documents of a party, (all of which are
referred to as “Disputes”) or relating in any way to such a Dispute or Disputes
shall, on the demand of any party to such Dispute or Disputes, be resolved
through binding and final arbitration in accordance with the Commercial
Arbitration Rules (the “Rules”) of the American Arbitration Association (the
“AAA”) then in effect, except as those Rules may be modified in this Section
15.  For the avoidance of doubt, and not as a limitation, Disputes are intended
to include derivative actions against the trustees, directors, officers or
managers of a party and class actions by a holder of equity interests against
those individuals or entities and a party.  For the avoidance of doubt, a
Dispute shall include a Dispute made derivatively on behalf of one party against
another party.  For purposes of this Section 15, the term “equity interest”
shall mean (i) in respect of the Trust, shares of beneficial interest of the
Trust, (ii) shares of “membership interests” in an entity that is a limited
liability company, (iii) general partnership interests in an entity that is a
partnership, (iv) shares of capital stock of an entity that is a corporation and
(v) similar equity ownership interests in other entities.

 

(b)                                 Arbitrators.  There shall be three (3)
arbitrators.  If there are only two (2) parties to the Dispute, each party shall
select one (1) arbitrator within fifteen (15) days after receipt by respondent
of a copy of the demand for arbitration.  If there are more than two (2) parties
to the Dispute, all claimants, on the one hand, and all respondents, on the
other hand, shall each select, by the vote of a majority of the claimants or the
respondents, as the case may be, one (1) arbitrator within fifteen (15) days
after receipt of the demand for arbitration. The arbitrators may be affiliated
or interested persons of the claimants or the respondents, as the case may be. 
If either a claimant (or all claimants) or a respondent (or all respondents)
fail(s) to timely select an arbitrator then the party (or parties) who has
selected an arbitrator may request the AAA to provide a list of three (3)
proposed arbitrators in accordance with the Rules (each of whom shall be
neutral, impartial and unaffiliated with any party) and the party (or parties)
that failed to timely appoint an arbitrator shall have ten (10) days from the
date AAA provides the list to select one (1) of the three (3) arbitrators
proposed by AAA.  If the party (or parties) fail(s) to select the second (2nd)
arbitrator by that time, the party (or parties) who have appointed the first
(1st) arbitrator shall then have ten (10) days to select one (1) of the three
(3) arbitrators proposed by AAA to be the second (2nd) arbitrator; and, if
he/they should fail to select the second (2nd) arbitrator by such time, AAA
shall select, within fifteen (15) days thereafter, one (1) of the three (3)
arbitrators it had proposed as the second (2nd) arbitrator.  The two (2)
arbitrators so appointed shall jointly appoint the third (3rd) and presiding
arbitrator (who shall be neutral, impartial and unaffiliated with any party)
within fifteen (15) days of the appointment of the second (2nd) arbitrator.  If
the third (3rd) arbitrator has not been appointed within the time limit
specified herein, then AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.

 

(c)                                  Place of Arbitration.  The place of
arbitration shall be Boston, Massachusetts unless otherwise agreed by the
parties.

 

(d)                                 Discovery.  There shall be only limited
documentary discovery of documents directly related to the issues in dispute, as
may be ordered by the arbitrators.  For the

 

17

--------------------------------------------------------------------------------


 

avoidance of doubt, it is intended that there shall be no depositions and no
other discovery other than limited documentary discovery as described in the
preceding sentence.

 

(e)                                  Awards.  In rendering an award or decision
(an “Award”), the arbitrators shall be required to follow the Laws of the State
of Maryland without regard to principles of conflicts of law.  Any arbitration
proceedings or Award and the validity, effect and interpretation of this
arbitration agreement shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq.  An Award shall be in writing and shall state the findings of fact
and conclusions of law on which it is based.  Any monetary Award shall be made
and payable in dollars free of any tax, deduction or offset.  Subject to Section
15(g), each party against which an Award assesses a monetary obligation shall
pay that obligation on or before the thirtieth (30th) day following the date of
such Award or such other date as such Award may provide.

 

(f)                                   Costs and Expenses.  Except to the extent
expressly provided by this Agreement or as otherwise agreed by the parties
thereto, each party involved in a Dispute shall bear its own costs and expenses
(including attorneys’ fees), and the arbitrators shall not render an Award that
would include shifting of any such costs or expenses (including attorneys’ fees)
or, in a derivative case or class action, award any portion of a party’s Award
to the claimant or the claimant’s attorneys.  Each party (or, if there are more
than two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand, respectively) shall bear the costs and expenses
of its (or their) selected arbitrator and the parties (or, if there are more
than two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third (3rd) appointed arbitrator.

 

(g)                                  Appeals.  Notwithstanding any language to
the contrary in this Agreement, an Award, including but not limited to any
interim Award, may be appealed pursuant to the AAA’s Optional Appellate
Arbitration Rules (the “Appellate Rules”).  An Award shall not be considered
final until after the time for filing the notice of appeal pursuant to the
Appellate Rules has expired.  Appeals must be initiated within thirty (30) days
of receipt of an Award by filing a notice of appeal with any AAA office.
Following the appeal process, the decision rendered by the appeal tribunal may
be entered in any court having jurisdiction thereof.  For the avoidance of
doubt, and despite any contrary provision of the Appellate Rules, Section 15(f)
shall apply to any appeal pursuant to this Section 15(g) and the appeal tribunal
shall not render an Award that would include shifting of any costs or expenses
(including attorneys’ fees) of any party.

 

(h)                                 Final and Binding.  Following the expiration
of the time for filing the notice of appeal, or the conclusion of the appeal
process set forth in Section 15(g), an Award shall be final and binding upon the
parties thereto and shall be the sole and exclusive remedy between those parties
relating to the Dispute, including any claims, counterclaims, issues or
accounting presented to the arbitrators.  Judgment upon an Award may be entered
in any court having jurisdiction.  To the maximum extent permitted by Law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any Award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

18

--------------------------------------------------------------------------------


 

16.                               Third Party Beneficiaries.  Except as
otherwise provided in Sections 6, 8 and 15, no Person other than the parties
hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

 

17.                               Survival.  The representations and warranties
made by the parties herein (a) are made solely as of the date hereof and (b)
shall survive the closing of the purchase and sale of the Private Placement
Shares until, and shall terminate on, the date that is eighteen (18) months
after such closing.  Each covenant and agreement made by the parties herein that
by its terms contemplates performance after the closing of the purchase and sale
of the Private Placement Shares shall survive such closing and remain in full
force and effect in accordance with its terms.

 

18.                               Legends.  Each certificate, if any, evidencing
the Private Placement Shares shall, in addition to any legend required by
applicable Law, be endorsed with the following legend or a substantially similar
legend:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and are “restricted securities” as
defined in Rule 144 promulgated under the Securities Act. The securities may not
be sold or offered for sale or otherwise distributed except (i) in conjunction
with an effective registration statement for the shares under the Securities Act
of 1933, as amended, or (ii) pursuant to an opinion of counsel, satisfactory to
the Trust, that such registration or compliance is not required as to said sale,
offer, or distribution. The securities represented by this certificate are
subject to the terms and conditions of the Private Placement Purchase Agreement,
dated as of September 13, 2017, by and between Tremont Mortgage Trust and
Tremont Realty Advisors LLC.”

 

19.                               Severability.  In case any provision of this
Agreement shall be found by a court of law to be invalid, illegal, or
unenforceable, the validity, legality, and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 

20.                               Notices.  Any notice, report or other
communication required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, (a) upon
confirmation of receipt when transmitted by facsimile transmission, (b) on the
next Business Day if transmitted by a nationally recognized overnight courier or
(c) on the third (3rd) Business Day following mailing by first class mail,
postage prepaid, in each case as follows (or at such other United States address
or facsimile number for a party as shall be specified by like notice):

 

If to the Trust:

 

Tremont Mortgage Trust
Two Newton Place
255 Washington Street
Newton, Massachusetts 02458
Attn:  Secretary
Facsimile:  (617) 454-3645

 

19

--------------------------------------------------------------------------------


 

If to the Manager:

 

Tremont Realty Advisors LLC
Two Newton Place
255 Washington Street
Newton, Massachusetts 02458
Attn:  President
Facsimile:  (617) 928-1305

 

21.                               Definitions.  As used in this Agreement, the
following terms shall have the following meanings:

 

(a)                                 “Business Day” means a day, other than
Saturday, Sunday or other day on which banks located in Boston, Massachusetts or
Baltimore, Maryland are authorized or required by Law to close.

 

(b)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended, together with the rules and regulations promulgated
thereunder.

 

(c)                                  “Governmental Entity” means (i) the United
States of America, (ii) any other sovereign nation, (iii) any state, province,
district, territory or other political subdivision of (i) or (ii) of this
definition, including any county, municipal or other local subdivision of the
foregoing, or (iv) any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government on behalf of (i), (ii) or
(iii) of this definition.

 

(d)                                 “Law” means any law, statute, ordinance,
rule, regulation, directive, code or Order enacted, issued, promulgated,
enforced or entered by any Governmental Entity.

 

(e)                                  “Permitted Transferee” means a Person to
which the Manager has transferred Registrable Securities in a transaction exempt
from registration and not in violation of any lock-up or similar restrictions to
which such Registrable Securities are subject, provided such Person agrees in a
writing delivered to the Trust to be subject to and bound by all interests and
obligations set forth in this Agreement.

 

(f)                                   “Person” means an individual or any
corporation, general or limited partnership, limited liability company, trust,
unincorporated organization, association, joint venture, joint stock company or
any other organization or entity, whether or not a legal entity.

 

(g)                                  “Proceeding” means any suit, action,
proceeding, arbitration, mediation, audit, hearing, inquiry or, to the knowledge
of the Person in question, investigation (in each case, whether civil, criminal,
administrative, investigative, formal or informal) commenced, brought, conducted
or heard by or before, or otherwise involving, any Governmental Entity.

 

(h)                                 “Prospectus” means a prospectus relating to
a Registration Statement, as amended or supplemented, including all materials
incorporated by reference in such Prospectus.

 

20

--------------------------------------------------------------------------------


 

(i)                                     “register,” “registered” and
“registration” refer to a registration effected by preparing and filing a
Registration Statement or similar document under the Securities Act and such
Registration Statement becoming effective.

 

(j)                                    “Registrable Securities” mean all of the
Shares owned by the Manager and its successors and Permitted Transferees
(including any shares of beneficial interest issued in respect thereof as a
result of any stock split, stock dividend, share exchange, merger, consolidation
or similar recapitalization); provided, however, that such Shares shall cease to
be Registrable Securities hereunder, as of any date, when: (i) a Registration
Statement with respect to the sale of such Registrable Securities shall have
become effective under the Securities Act and such Registrable Securities shall
have been sold, transferred, disposed of or exchanged in accordance with such
Registration Statement; (ii) such Registrable Securities shall have been
otherwise transferred pursuant to Rule 144 under the Securities Act (or any
similar provisions thereunder, but not Rule 144A) and new certificates (or
notations in book-entry form) for them not bearing a legend restricting further
transfer shall have been delivered by the Trust or its transfer agent and
subsequent public distribution of them shall not require registration under the
Securities Act; (iii) such Registrable Securities are saleable immediately in
their entirety without condition or limitation pursuant to Rule 144 under the
Securities Act; or (iv) such Registrable Securities shall have ceased to be
outstanding.

 

(k)                                 “Registration Period” means the period,
beginning on the earlier of January 1, 2021 and the termination of the
Management Agreement, and ending on the date and time at which the Manager
(including its successors and permitted assigns) no longer holds any Registrable
Securities.

 

(l)                                     “Registration Statement” means any
registration statement filed by the Trust with the SEC in compliance with the
Securities Act for a public offering and sale of Shares (other than a
registration statement on Form S-4 or Form S-8, or their successors, or any
registration statement covering only securities proposed to be issued in
exchange for securities or assets of another entity), as amended or
supplemented, including all materials incorporated by reference in such
registration statement.

 

(m)                             “Securities Act” means the Securities Act of
1933, as amended, together with the rules and regulations promulgated
thereunder.

 

(n)                                 “Shareholder” means the Manager for so long
as the Manager owns any Registrable Securities, and any Permitted Transferee.

 

(o)                                 “Underwriter” means a securities dealer who
purchases any Registrable Securities as principal in an underwritten offering.

 

22.                               Construction.  Unless the context otherwise
requires, as used in this Agreement:  (a) “or” is not exclusive; (b) “including”
and its variants mean “including, without limitation” and its variants; (c)
words defined in the singular have the parallel meaning in the plural and vice
versa; (d) references to “written,” “in writing” and comparable terms refer to
printing, typing and other means of reproducing words (including electronic
media) in a visible form; (e) words of one gender shall be construed to apply to
each gender; (f) all pronouns and any variations thereof

 

21

--------------------------------------------------------------------------------


 

refer to the masculine, feminine or neuter as the context may require; (g)
“Articles” and “Sections,” refer to Articles and Sections of this Agreement
unless otherwise specified; (h) “hereof”, “herein” and “hereunder” and words of
like import used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; (i) “dollars” and “$” mean
United States Dollars; and (j) the word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other thing extends and such phrase
shall not mean simply “if.”

 

23.                               Waivers and Amendments.  This Agreement may be
amended, modified, superseded, cancelled, renewed or extended, and the terms and
conditions of this Agreement may be waived, only by a written instrument signed
by the parties or, in the case of a waiver, by the party waiving compliance.  No
delay on the part of any party in exercising any right, power or privilege
pursuant to this Agreement shall operate as a waiver thereof, nor shall any
waiver of the part of any party of any right, power or privilege pursuant to
this Agreement, nor shall any single or partial exercise of any right, power or
privilege pursuant to this Agreement, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege pursuant to this
Agreement.  The rights and remedies provided pursuant to this Agreement are
cumulative and are not exclusive of any rights or remedies which any party
otherwise may have at Law or in equity.

 

24.                               Specific Performance.  The parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  It is accordingly agreed that, in addition to any other
applicable remedies at Law or equity, the parties shall be entitled to an
injunction or injunctions, without proof of damages, to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement.

 

25.                               Further Assurances.  At any time or from time
to time after the date hereof, the parties agree to cooperate with each other,
and at the request of any other party, to execute and deliver any further
instruments or documents and to take all such further action as the other party
may reasonably request in order to evidence or effectuate the consummation of
the transactions contemplated hereby and to otherwise carry out the intent of
the parties hereunder.

 

26.                               Entire Agreement.  This Agreement and the
other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof and they supersede, merge, and render void every other prior
written and/or oral understanding or agreement among or between the parties
hereto.

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

TREMONT MORTGAGE TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

By:

/s/ Jennifer B. Clark

 

 

Name:

Jennifer B. Clark

 

 

Title:

Secretary

 

 

 

 

 

TREMONT REALTY ADVISORS LLC,

 

a Maryland limited liability company

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name:

Adam D. Portnoy

 

 

Title:

President and Chief Executive Officer

 

[Signature Page to Private Placement Purchase Agreement]

 

--------------------------------------------------------------------------------